Citation Nr: 0208840	
Decision Date: 08/01/02    Archive Date: 08/12/02

DOCKET NO.  97-19 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for residuals of 
lumbosacral strain, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to May 1976.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from a September 1996 rating decision issued 
by the Atlanta, Georgia, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which continued the 
veteran's 20 percent disability rating for his service-
connected lumbosacral strain.

A hearing was held before the undersigned Member of the Board 
in April 2002.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained, and all 
due process concerns as to the development of his claim have 
been addressed.  

2.  The veteran's residuals of lumbosacral strain is 
manifested by chronic back pain, muscle spasms, stiffness, 
and slight limitation of forward bending.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for residuals of lumbosacral strain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 
5295 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

Initially, the Board notes that there was a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5100 et. Seq. 
(West Supp. 2001).  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Implementing regulations for VCAA have been published.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Except for amendments not applicable with regard to this 
case, the provisions of the regulations merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claim.  
He was specifically notified by letter in April 2001 of the 
VCAA and that while VA would make all reasonable efforts to 
obtain evidence on his behalf, ultimate responsibility 
remained with him to provide any identified evidence.  He was 
also notified of laws and regulations pertinent to his 
increased rating claim by means of rating decisions, 
Statement of the Case (SOC), and Supplemental SOCs (SSOC).  
The RO has made all reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all evidence identified by the veteran relative 
to this claim has been obtained and associated with the 
claims folder.  Specifically, his VA treatment records, VA 
examination reports, treatment records and summaries from his 
chiropractor, and a transcript of the April 2002 hearing have 
been associated with his claims folder.  There is more than 
sufficient evidence of record to decide this claim properly 
and fairly.  Therefore, it is not prejudicial to the veteran 
to proceed to adjudicate the claim on the current record.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990), 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Entitlement to Increased Rating for Residuals of 
Lumbosacral Strain

The veteran is currently evaluated as 20 percent disabled for 
residuals of lumbosacral strain.  The veteran contends that 
his service-connected disability is more severe than 
currently evaluated, and that an increased rating should 
again be assigned.  After a review of the evidence, the Board 
finds that the evidence does not support his contention.

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2001) (Schedule).  

In order to evaluate the severity of a particular disability, 
it is essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2001).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, only the present level of disability is 
of primary concern.  Although a rating specialist is directed 
to review the recorded history of a disability in order to 
make a more accurate evaluation under 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence over 
current findings.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

The veteran's service-connected back disability is currently 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5295.  
Lumbosacral strain is assigned a disability rating in the 
Schedule under Diagnostic Code 5295.  Severe lumbosacral 
strain, or listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion, is given a 40 percent rating.  Lumbosacral 
strain with muscle spasm on extreme forward bending in 
standing position, loss of lateral spine motion, unilateral, 
in standing position is assigned a 20 percent rating under 
Diagnostic Code 5295.  A 10 percent rating is given for 
lumbosacral strain with characteristic pain on motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2001).  

An August 1996 VA Spine Exam Report reflects that the veteran 
indicated that his back is stiff if he walks and when he 
awakes in the morning.  The examination report reflects that 
upon examination the veteran flexed to 30 degrees but when 
sitting on the exam table with legs stretched in front and 
knees extended, the veteran could flex to 85 degrees.  The 
examination report reflects slight muscle spasms of the back, 
and that his range of motion was 85 degrees for forward 
flexion, 15 degrees for backward extension, 25 degrees for 
left and right lateral flexion, and 30 degrees rotation to 
the left and right.  The examining physician noted in the 
examination report that the veteran's range of motion was not 
consistent with the other findings such as muscle spasms and 
X-ray findings.

A November 1996 treatment summary from J. Mosely Jr., D.O., 
indicates the veteran's lumbar paraspinal musculature 
exhibited visible and palpable muscle spasms and revealed 
marked tenderness upon pressure.  The November 1996 treatment 
summary also indicates that lumbosacral range of motion was 
markedly reduced with pain.

The evidence of record also that the veteran received 
rehabilitation for acute chronic low back pain.  These VA 
medical records reflect that after rehabilitation, the 
veteran had relief from pain.  An April 1997 VA medical 
record indicates that the veteran wears a back brace while VA 
medical records from July 1997 to August 1998 reflect 
complaints of chronic low back pain.

A January 2001 medical report from J. Mosely Jr., D.O., 
indicates that in November 1996, the veteran entered his 
office with back pain and pain radiating down both of his 
legs.  The January 2001 report also reflects that the 
chiropractor indicated a diagnosis of lumbosacral disc 
syndrome with radiculitis.

A June 2000 VA Spine Exam Report reflects that the veteran 
indicated that bending, lifting, sitting and standing for a 
long time were painful, and that upon physical examination, 
that the veteran expressed pain at 70 degrees flexion, 20 
degrees extension, 30 degrees bilateral lateral flexion , and 
30 degrees bilateral lateral rotation.  The examination 
report also reflects a diagnosis of chronic low back pain 
secondary to muscle strain and that X-ray and CT scan of the 
lumbosacral spine were normal.  The VA examiner also noted 
mild tenderness over the left lower paraspinals in the June 
2000 report.

An April 2002 treatment history from J. Mosely Jr., D.O., 
indicates visible and palpable muscle spasms of the lumbar 
musculature and contained diagnoses to include lumbar disc 
syndrome with myelopathy and lumbar facet syndrome with 
radiculitis.

The evidence of record reveals that a hearing was held in 
April 2002.  The hearing transcript reflects that the veteran 
testified that he takes medication three times a day, seeks 
medical treatment on a regular basis, and wears a back brace.  
The transcript also reflects that the veteran testified that 
he cannot lift even a 5-pound bag of sugar, and that he 
experiences muscle spasms and stiffness.

In brief, the evidence indicated above paints a disability 
picture in which the veteran wears a back brace and suffers 
from chronic pain, muscle spasms, and stiffness.  And while 
the private chiropractor indicated marked limitation of 
motion due to pain, he did not specify specific degrees of 
range of motion to support his finding.  In comparison, the 
most recent VA spine examination report reflected that the 
veteran indicated pain at 70 degrees for forward flexion, 
revealing slight limitation of motion.  The most recent VA 
spine examination report also reflected normal X-ray findings 
of the lumbosacral spine.  As such, the Board must conclude 
that the veteran's disability picture does not more closely 
approximate the criteria for a 40 percent disability rating 
as the evidence of record does not reveal marked limitation 
of forward bending, listing of the spine, or osteo-arthritic 
changes or irregularity of joint space.  See 38 C.F.R. 
§§ 4.3, 4.7, 4.71a, Diagnostic Code 5295 (2001).  

An evaluation of a musculoskeletal disability must also 
include consideration of the veteran's ability to engage in 
ordinary activities, including employment, and of impairment 
of function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The veteran is 
competent to report pain and stiffness of his lumbosacral 
spine.  However, these complaints already have been taken 
into account when determining that his disability picture 
does not meet the criteria for a 40 percent disability 
rating.

Additionally, Diagnostic Code 5295 already includes 
limitation of motion as a rating criteria.  It would not be 
appropriate to assign a separate rating under a diagnostic 
code based on limitation of motion.  See 38 C.F.R. § 4.14; 
cf. Esteban v. Brown, 6 Vet App 259 (1994) (veteran entitled 
to combine separate 10 percent ratings when none of the 
symptomatology is duplicative or overlapping, but rather is 
distinct and separate: disfigurement, painful scars, and 
muscle damage resulting in functional limitation).  Other 
diagnostic codes for the spine, which might provide for a 
higher disability rating, are not applicable.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285 through 5295.  It is not 
contended or shown that the veteran's service-connected 
disability includes ankylosis or fracture of the spine.  

In brief, the Board finds that the evidence shows that a 
disability rating in excess of 20 percent is not warranted.  
Accordingly, the Board concludes that the preponderance of 
the evidence weighs against the veteran's claim for an 
increased rating for residuals of lumbosacral strain.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107(b).  The Board has considered the doctrine of 
reasonable doubt in the veteran's favor, but, as the 
preponderance of the evidence is against his claim, that 
doctrine is not for application.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102 (2001).

	(CONTINUED ON NEXT PAGE)



ORDER

A disability rating in excess of 20 percent for residuals of 
lumbosacral strain is denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

